DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 1/6/2021, no claims have been cancelled; claims 1, 6, 9, 11 and 17 have been amended, and no new claims have been added. Therefore, claims 1-20 are still presently pending in the application.

Allowable Subject Matter
3.	Claim 9 is considered to be allowable if placed into the independent claims.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1-3, 8, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Patent Application Publications No. 2011/0264673), in view of Kohavi et al. (U.S. Patent Application Publications No. 2013/0282683).
As to claim 1, White et al. teaches an apparatus (See White et al., paragraphs 66-67) comprising: 
a general search engine generating a plurality of raw search results based on a user query, the plurality of raw search results comprising a first raw search result based at least in part on ranking of general search results determined by a retrieval and ranking functionality of the general search engine (See White et al., paragraphs 1-3, 16-17 and 19-21, wherein White discloses a “search engine” generating search results based on a user entering a search query; paragraph 1 of White discloses that it is known in the art that search engines return a “ranked list of search results”); 
a dynamic deeplinks generator generating a ranked list of Universal Resource Locators (URL's), the first raw search result sharing a Web domain in common with each URL in the ranked list of URL's as defined by the common domain name (See White et al., paragraphs 22-25 and 27, wherein White discloses “the URLs selected for inclusion in the search results need not be URLs that are missing from the search results, but can also be URLs associated with a result that already exists {common domain} in the search results”), the dynamic deeplinks generator comprising: 
(See White et al., Figure 6, element 600; Also paragraphs 58, wherein an unselected term is extracted from the search query)); 
a document-level feature extraction block extracting at least one feature from each of a plurality of Web documents (See White et al., Figure 6, element 604; paragraphs 22-27; 46-53, 58, wherein the trail is read on web documents and the features are read on criteria); 
a dynamic ranker generating the ranked list of URL's corresponding to the plurality of Web documents based on features extracted by the query feature extraction block and the document-level feature extraction block (See White et al., paragraphs 24-27, wherein “the URLs in the identified trails that are selected for inclusion in the search results are not directly added, but instead are subjected along with the other search results to a re-ranking operation (which can employ the search engine's ranking scheme) and included in the revised search results if ranked high enough. One way of boosting the rank of a URL that is selected for inclusion based on trails is to add the original query to the URL title or its URL string, or both, of the URL, and then re-rank the results. This can be very effective technique to solve ranking issues where a relevant document is missing a concept (e.g., one of the query words) and hence is not ranked highly by the search engine. It is noted that the URLs selected for inclusion in the search results need not be URLs that are missing from the search results, but can also be URLs associated with a result that already exists in the search results. In this latter case, the inclusion of these already existing URLs could increase the rank of the result in the re-ranking operation”); 
a post-processor generating final search results by combining the ranking of the general search results corresponding to the first raw search result and dynamic deeplinks corresponding to the ranked list of URL's (See White et al., paragraphs 20-21, wherein “these trails can be used to leverage the post-query behavior of other users to help the current user search more effectively and allow them to make more informed search interaction decisions. The trails can also be used to establish search results and refine search result rankings, select and evaluate deeplinks, and recommend multi-step trails as an alternative to or enhancement for existing search result presentation techniques”); and 
a communicator configured to, responsive to the user query and the revised user query, serve the final search results to a network device (See White et al., paragraphs 3, 17 and 29, wherein the results are presented to the user).
White et al., does not explicitly teach revised query. Specifically, a parallel query generator generating a common domain name based on the user query to define a revised user query.
Kohavi et al. teaches changing results after back button use or duplicate request (See abstract), in which he teaches a parallel query generator generating a common domain name based on the user query to define a revised user query (See Kohavi et al., paragraphs 25-27, 43-46 and 66, wherein modifying the search query and/or submitting the query again is read on revised user query and wherein “When the top level page at a domain is identified as responsive to a query, a number of pages below the top level page may also be highly ranked. One method for providing links to these multiple pages in a convenient manner is to use a deeplink format”).
White et al. and Kohavi et al. are from the analogous art of enhancing search queries using deeplinks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of White et al. and Kohavi et al. to have combined White et al. and Kohavi et al..  The motivation to combine White et al. and Kohavi et al. is to provide an enhanced experience for the user when searching for the best search results (See Kohavi et al., paragraphs 1-2).  Therefore, it would have been obvious to one skilled in the art to combine White et al. and Kohavi et al..

As to claim 2, White et al. as modified, teaches a static deeplinks generator generating a plurality of static deeplinks, the first raw search result further sharing the Web domain in common with the plurality of static deeplinks (See White et al., Figure 5 and paragraph 57, wherein White teaches “for each of the search results, a score is computed for each trail having a URL associated with the search result under consideration as its starting point based on the frequency that the trail is followed when a search query associated with trail includes a term common to the current search query (500)”); and wherein the post processor comprises a plurality of post-process blocks combining the plurality of raw search results, the plurality of static deeplinks, and the plurality of URL's generated by the dynamic deeplinks generator to generate final search results (See White et al., paragraphs 20-21, wherein “these trails can be used to leverage the post-query behavior of other users to help the current user search more effectively and allow them to make more informed search interaction decisions. The trails can also be used to establish search results and refine search result rankings, select and evaluate deeplinks, and recommend multi-step trails as an alternative to or enhancement for existing search result presentation techniques”).  26 Docket No. 358441.01 

As to claim 3, White et al. as modified, teaches the dynamic ranker comprising at least one computer implementing an algorithm calculating a score associated with the user query and a URL of the ranked list in URL's (See White et al., Figure 5 and paragraph 57, wherein White teaches “for each of the search results, a score is computed for each trail having a URL associated with the search result under consideration as its starting point based on the frequency that the trail is followed when a search query associated with trail includes a term common to the current search query (500)”), wherein the revised user query comprises the common domain name generated from a navigational URL, the domain name appended to a navigational query to form the revised query (See White et al., paragraphs 1-4, 16-17, 19 and 29-31, wherein White discloses a “search engine” generating search results based on a user entering a search query and wherein White discloses “Search engines sometimes support navigational queries by not only offering the ranked search results in the SERP, but also by providing so-called "deeplinks" for one or more of the result URLs that provide users with single-click access to popular pages (referred to as destination URLs) within a search result domain. An example of these deeplinks 302 for a search result site 300 is shown in FIG. 3”).

As to claim 8, White et al. as modified, teaches the dynamic ranker further comprising at least one computer aggregating ranked lists of URL's generated by a plurality of dynamic rankers to generate the ranked list of URL's (See White et al., paragraphs 20-21, wherein “these trails can be used to leverage the post-query behavior of other users to help the current user search more effectively and allow them to make more informed search interaction decisions. The trails can also be used to establish search results and refine search result rankings, select and evaluate deeplinks, and recommend multi-step trails as an alternative to or enhancement for existing search result presentation techniques” and “rank list” of the search results are generated). 

As to claim 10, White et al. as modified, teaches the static deeplinks generator comprising a look-up table associating each of the plurality of raw search results with a ranked list of URL's (See White et al., paragraphs 44-51, wherein tree or graph are read on lookup table). 

As to claim 17, White et al. teaches an apparatus (See White et al., paragraphs 66-67) comprising: 
a navigational classifier generating a first Web domain in response to an original query (See White et al., paragraphs 1-4, 16-17, 19 and 29-31, wherein White discloses a “search engine” generating search results based on a user entering a search query and wherein White discloses “Search engines sometimes support navigational queries by not only offering the ranked search results in the SERP, but also by providing so-called "deeplinks" for one or more of the result URLs that provide users with single-click access to popular pages (referred to as destination URLs) within a search result domain. An example of these deeplinks 302 for a search result site 300 is shown in FIG. 3”); Page 6 of 14Atty. Dkt. No.: 358441-US-NP 
a dynamic deeplinks generator generating a ranked list of Universal Resource Locators (URL's) each having a Web domain in common with the first Web domain (See White et al., paragraphs 22-25 and 27, wherein White discloses “the URLs selected for inclusion in the search results need not be URLs that are missing from the search results, but can also be URLs associated with a result that already exists {common domain} in the search results”), the dynamic deeplinks generator comprising:
a feature extractor extracting query-level features from the original query and document-level features from a plurality of URL's each sharing a Web domain in common with the first Web domain (See White et al., Figure 6, element 604; paragraphs 22-27; 46-53, 58, wherein the trail is read on web documents and the features are read on criteria); 
a deeplinks ranker ranking the plurality of URL's based on the extracted query-level features and the document-level features (See White et al., paragraphs 24-27, wherein “the URLs in the identified trails that are selected for inclusion in the search results are not directly added, but instead are subjected along with the other search results to a re-ranking operation (which can employ the search engine's ranking scheme) and included in the revised search results if ranked high enough. One way of boosting the rank of a URL that is selected for inclusion based on trails is to add the original query to the URL title or its URL string, or both, of the URL, and then re-rank the results. This can be very effective technique to solve ranking issues where a relevant document is missing a concept (e.g., one of the query words) and hence is not ranked highly by the search engine. It is noted that the URLs selected for inclusion in the search results need not be URLs that are missing from the search results, but can also be URLs associated with a result that already exists in the search results. In this latter case, the inclusion of these already existing URLs could increase the rank of the result in the re-ranking operation”); and 
a post-processor generating final results by combining a rasnking of general search results corresponding to the Web domain and dynamic deeplinks corresponding to the ranked list of URL's (See White et al., paragraphs 20-21, wherein “these trails can be used to leverage the post-query behavior of other users to help the current user search more effectively and allow them to make more informed search interaction decisions. The trails can also be used to establish search results and refine search result rankings, select and evaluate deeplinks, and recommend multi-step trails as an alternative to or enhancement for existing search result presentation techniques”).  
White et al., does not explicitly teach revised query. Specifically, a parallel query generator generating a common domain name based on the original query to define a revised query comprising the original query and the first Web domain, wherein the common domain name is appended to a navigational query to form the revised query.
Kohavi et al. teaches changing results after back button use or duplicate request (See abstract), in which he teaches a parallel query generator generating a common domain name based on the original query to define a revised query comprising the original query and the first Web domain, wherein the common domain name is appended to a navigational query to form the revised query (See Kohavi et al., paragraphs 25-27, 43-46 and 66, wherein modifying the search query and/or submitting the query again is read on revised user query and wherein “When the top level page at a domain is identified as responsive to a query, a number of pages below the top level page may also be highly ranked. One method for providing links to these multiple pages in a convenient manner is to use a deeplink format”).
White et al. and Kohavi et al. are from the analogous art of enhancing search queries using deeplinks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of White et al. and Kohavi et al. to have combined White et al. and Kohavi et al..  The motivation to combine White et al. and Kohavi et al. is to provide an enhanced experience for the user when searching for the best search results (See Kohavi et al., paragraphs 1-2).  Therefore, it would have been obvious to one skilled in the art to combine White et al. and Kohavi et al..

As to claim 19, White et al. as modified, teaches the plurality of URL's being retrieved from submitting the revised query to a first layer of a Web search engine (See (See White et al., paragraphs 22-25 and 27, wherein White discloses “the URLs selected for inclusion in the search results; Also see Kohavi et al., paragraphs 25-27, 43-46 and 66, wherein modifying the search query and/or submitting the query again is read on revised user query and wherein “When the top level page at a domain is identified as responsive to a query, a number of pages below the top level page may also be highly ranked. One method for providing links to these multiple pages in a convenient manner is to use a deeplink format”).

6.	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Patent Application Publications No. 2011/0264673), in view of Kohavi et al. (U.S. Patent Application Publications No. 2013/0282683), in further view of Sun et al. (U.S. Patent Publication Application No. 2007/0255689).
As to claim 4, White et al. as modified, “trail scoring module” and ranking (See White et al., paragraphs 20-21, 27 and 55).  White et al. as modified, does not explicitly teach the algorithm derived from machine learning techniques, wherein the machine learning techniques train a ranker to assign a rank score to a plurality of reference query-level and context-specific features associated with reference user queries and a plurality of document-level features associated with a plurality of reference documents based on a plurality of reference labels.
Sun et al. teaches a system and method for indexing web content using click-through features (See abstract), in which he teaches the algorithm derived from machine learning techniques, wherein the machine learning techniques train a ranker to assign a rank score to a plurality of reference query-level and context-specific features associated with reference user queries and a plurality of document-level features associated with a plurality of reference documents based on a plurality of reference labels (See Sun et al., paragraph 7, wherein “the present embodiment provides an indexing component 104 that is operative to utilize machine learning that is trained based on click-through features of the content items to determine a click score of a given content item to a given query for use in determining relevance of the query-content item pair;” Also see paragraph 31, wherein “The search engine may use the relevance scores for ranking or ordering purposes, e.g., presenting the content items or links to content items with the highest relevance scores (more relevant) prior to the content items or links to content items in the result set with lesser relevance scores (less relevant)").
White et al. as modified and Sun et al. are from the analogous art of document management.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of White et al. as modified and Sun et al. to have combined White et al. as modified and Sun et al..  The motivation to combine White et al. as modified and Sun et al. is to provide more relevant query results (See Sun et al., paragraph 6).  Therefore, it would have been obvious to one skilled in the art to combine White et al. as modified and Sun et al..

As to claim 7, White et al. as modified, teaches the dynamic ranker comprising at least one computer identifying at least one document matching query-level features of the user query, wherein the plurality of Web documents processed by the document-level feature extraction block comprises URL's corresponding to the at least one identified document (See White et al., paragraphs 24-27, wherein “the URLs in the identified trails that are selected for inclusion in the search results are not directly added, but instead are subjected along with the other search results to a re-ranking operation (which can employ the search engine's ranking scheme) and included in the revised search results if ranked high enough. One way of boosting the rank of a URL that is selected for inclusion based on trails is to add the original query to the URL title or its URL string, or both, of the URL, and then re-rank the results. This can be very effective technique to solve ranking issues where a relevant document is missing a concept (e.g., one of the query words) and hence is not ranked highly by the search engine. It is noted that the URLs selected for inclusion in the search results need not be URLs that are missing from the search results, but can also be URLs associated with a result that already exists in the search results. In this latter case, the inclusion of these already existing URLs could increase the rank of the result in the re-ranking operation”).

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Patent Application Publications No. 2011/0264673), in view of Kohavi et al. (U.S. Patent Application Publications No. 2013/0282683), in further view of Burges et al. (U.S. Patent Publication Application No. 2012/0158710).
27 Docket No. 358441.01As to claim 18, White et al. as modified, still does not teach the deeplinks ranker being trained according to a plurality of training pairs, each training pair comprising a training query and an indexed Uniform Resource Locator (URL), and a log-based normalized discounted cumulative gain (LNDCG) calculated for each of the plurality of training pairs.
Burges et al. teaches multi-tiered information retrieval training (See abstract), in which he teaches the deeplinks ranker being trained according to a plurality of training pairs, each training pair comprising a training query and an indexed Uniform Resource Locator (URL), and a log-based normalized discounted cumulative gain (LNDCG) calculated for each of the plurality of training pairs (See Burges et al., paragraph 21, wherein “the first information retrieval ranking quality measure can be a normalized discounted cumulative gain (NDCG) measure and the at least one other information retrieval ranking quality measure can be a user click ranking quality measure. In other embodiments, other types of information retrieval ranking quality measures can be used").
White et al. as modified and Burges et al. are from the analogous art of retrieval of information.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of White et al. as modified and Burges et al. to have combined White et al. as modified and Burges et al..  The motivation to combine White et al. as modified and Burges et al. is to provide better search results to the user (See Burges et al., paragraphs 6-8).  Therefore, it would have been obvious to one skilled in the art to combine White et al. as modified and Burges et al..

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Patent Application Publications No. 2011/0264673), in view of Kohavi et al. (U.S. Patent Application Publications No. 2013/0282683), in further view of Molinet et al. (U.S. Patent Application Publications No. 2016/0142858).
As to claim 20, White et al. as modified, still does not teach the query-level features comprising a user location.
Molinet et al. teaches contextual seep linking of applications (See abstract), in which he teaches the query-level features comprising a user location (See Molinet discloses receiving a request and revising the request with a unique fingerprint based on the characteristics of the device. Molinet also discloses location indicators).
White et al. as modified and Molinet et al. are from the analogous art of generating and processing deeplinks.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of White et al. as modified and Molinet et al. to have combined White et al. as modified and Molinet et al..  The motivation to combine White et al. as modified and Molinet et al. is to provide “a method of easily directing users to sections within applications and passing data to applications, regardless of the type of client device the user and whether the application is installed on the client device” (See Molinet et al., paragraph 5).  Therefore, it would have been obvious to one skilled in the art to combine White et al. as modified and Molinet et al..

9.	Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Patent Application Publications No. 2011/0264673), in view of Kohavi et al. (U.S. Patent Application Publications No. 2013/0282683), in further view of Sun et al. (U.S. Patent Publication Application No. 2007/0255689), in further view of Burges et al. (U.S. Patent Publication Application No. 2012/0158710).
As to claim 5, White et al. as modified, still teaches does not explicitly teach the plurality of reference labels comprising Clicks Log-based Normalized Discounted Gain or Impressions Log-based Normalized Discounted Gain.
Burges et al. teaches multi-tiered information retrieval training (See abstract), in which he teaches the plurality of reference labels comprising Clicks Log-based Normalized Discounted Gain or Impressions Log-based Normalized Discounted Gain (See Burges et al., paragraph 21, wherein “the first information retrieval ranking quality measure can be a normalized discounted cumulative gain (NDCG) measure and the at least one other information retrieval ranking quality measure can be a user click ranking quality measure. In other embodiments, other types of information retrieval ranking quality measures can be used"). 
White et al. as modified and Burges et al. are from the analogous art of retrieval of information.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of White et al. as modified and Burges et al. to have combined White et al. as modified and Burges et al..  The motivation to combine White et al. as modified and Burges et al. is to provide better search results to the user (See Burges et al., paragraphs 6-8).  Therefore, it would have been obvious to one skilled in the art to combine White et al. as modified and Burges et al..

10.	Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Patent Application Publications No. 2011/0264673), in view of Kohavi et al. (U.S. Patent Application Publications No. 2013/0282683), in further view of Sun et al. (U.S. Patent Publication Application No. 2007/0255689), in further view of Burges et al. (U.S. Patent Publication Application No. 2012/0158710), in further view of Molinet et al. (U.S. Patent Application Publications No. 2016/0142858).
As to claim 6, White et al. as modified, still does not teach the context-specific features comprising a location from which a user query was entered by the user aggregating the ranked lists of URL's is selectively enabled or disabled by setting a configuration parameter.
Molinet et al. teaches contextual seep linking of applications (See abstract), in which he teaches teach the context-specific features comprising a location from which a user query was entered by the user aggregating the ranked lists of URL's is selectively enabled or disabled by setting a configuration parameter (See Molinet et al., Figure 5 and paragraphs 48 and 51-53, wherein Molinet discloses receiving a request and location indicators; Also see paragraphs 24 and 45, wherein Molinet teaches “includes particular settings, parameters, variables, and other options for the application 121”).
White et al. as modified and Molinet et al. are from the analogous art of generating and processing deeplinks.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of White et al. as modified and Molinet et al. to have combined White et al. as modified and Molinet et al..  The motivation to combine White et al. as modified and Molinet et al. is to provide “a method of easily directing users to sections within applications and passing data to applications, regardless of the type of client device the user and whether the application is installed on the client device” (See Molinet et al., paragraph 5).  Therefore, it would have been obvious to one skilled in the art to combine White et al. as modified and Molinet et al..

11.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burges et al. (U.S. Patent Publication Application No. 2012/0158710), in view of White et al. (U.S. Patent Application Publications No. 2011/0264673), in view of Kohavi et al. (U.S. Patent Application Publications No. 2013/0282683).
As to claim 11, Burges et al. teaches a method comprising: 
receiving a plurality of training pairs, each training pair comprising a training query and an indexed Uniform Resource Locator (URL) (See Burges et al., paragraphs 21-22); 
calculating a log-based normalized discounted cumulative gain (LNDCG) for each of the plurality of training pairs (See Burges et al., paragraphs 6, 21 and 25); 
training an algorithm to assign a relevance score to each training pair based on the calculated LNDCG and features extracted from the training query and the indexed URL (See Burges et al., paragraph 21, wherein “the first information retrieval ranking quality measure can be a normalized discounted cumulative gain (NDCG) measure and the at least one other information retrieval ranking quality measure can be a user click ranking quality measure. In other embodiments, other types of information retrieval ranking quality measures can be used"); and 
using the trained algorithm, ranking a plurality of candidate URL's in response to a received online query based on the assigned relevance score (See Burges et al., paragraphs 6, 21 and 25-29); each of the plurality of candidate URL's sharing a single Web domain in common with a raw search result derived from a ranking of a plurality of raw search results generated by a general search engine based on a user query and determined by a retrieval and ranking functionality of the general search engine (See Burges et al., paragraphs 21, wherein types of quality measures are read on Web domain in common).
Burges et al. does not explicitly teach each of the plurality of candidate URL's sharing a single Web domain in common with a raw search result derived from a plurality of raw search results generated by a general search engine based on a user query.
White et al. teaches establishing search results and deeplinks using trails (See abstract), in which he teaches each of the plurality of candidate URL's sharing a single Web domain in common with a raw search result derived from a plurality of raw search results generated by a general search engine based on a user query (See White et al., Figure 5 and paragraph 57, wherein White teaches “for each of the search results, a score is computed for each trail having a URL associated with the search result under consideration as its starting point based on the frequency that the trail is followed when a search query associated with trail includes a term common to the current search query (500)”).
Burges et al. and White et al. are from the analogous art of generating and processing deeplinks.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Burges et al. and White et al. to have combined Burges et al. and White et al..  The motivation to combine Burges et al. and White et al. is to provide better search results (See White et al., paragraphs 1-3).  Therefore, it would have been obvious to one skilled in the art to combine Burges et al. and White et al..
Burges et al. as modified, still does not explicitly teach a revised query. Specifically, a parallel query generator generating a common domain name based on the user query to define a revised user query.
Kohavi et al. teaches changing results after back button use or duplicate request (See abstract), in which he teaches a parallel query generator generating a common domain name based on the user query to define a revised user query (See Kohavi et al., paragraphs 25-27, 43-46 and 66, wherein modifying the search query and/or submitting the query again is read on revised user query and wherein “When the top level page at a domain is identified as responsive to a query, a number of pages below the top level page may also be highly ranked. One method for providing links to these multiple pages in a convenient manner is to use a deeplink format”).
Burges et al. as modified and Kohavi et al. are from the analogous art of enhancing search queries using deeplinks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Burges et al. as modified and Kohavi et al. to have combined Burges et al. as modified and Kohavi et al..  The motivation to combine Burges et al. as modified and Kohavi et al. is to provide an enhanced experience for the user when searching for the best search results (See Kohavi et al., paragraphs 1-2).  Therefore, it would have been obvious to one skilled in the art to combine Burges et al. as modified and Kohavi et al..

As to claim 12, White et al. as modified, teaches each training query comprising a navigational query (See White et al., paragraphs 1-4, 16-17, 19 and 29-31, wherein White discloses a “search engine” generating search results based on a user entering a search query and wherein White discloses “Search engines sometimes support navigational queries by not only offering the ranked search results in the SERP, but also by providing so-called "deeplinks" for one or more of the result URLs that provide users with single-click access to popular pages (referred to as destination URLs) within a search result domain. An example of these deeplinks 302 for a search result site 300 is shown in FIG. 3”). 
28 Docket No. 358441.01 
As to claim 13, White et al. as modified, the calculating the LNDCG comprising, for each occurrence of a training pair in a search engine log: adding a NC score to a per-training pair LNDCG when the indexed URL corresponds to an instance of Impression but No Click; adding a QB score to a per-training pair LNDCG when the indexed URL corresponds to an instance of Impression but Quick Back; adding a C score to a per-training pair LNDCG when the indexed URL corresponds to an instance of Impression and Click; and adding a LC score to a per-training pair LNDCG when the indexed URL corresponds to an instance of Impression and Last Click; wherein the NC score is greater than the QB score, the LC score is greater than the C score, and the C score is greater than the NC score (See Burges et al., paragraph 21, wherein “the first information retrieval ranking quality measure can be a normalized discounted cumulative gain (NDCG) measure and the at least one other information retrieval ranking quality measure can be a user click ranking quality measure {Read on Impression and click}. In other embodiments, other types of information retrieval ranking quality measures can be used." Also see Burges et al., Figure 2, paragraphs 29, 31, 34). 

As to claim 14, White et al. as modified, teaches the NC score equal to 0, the QB score equal to -1 , the C score equal to +1, and the LC score equal to +2 (See Burges et al., paragraphs 21-23, wherein Burges discloses NDCG measure).

As to claim 15, White et al. as modified, teaches the calculating the LNDCG further comprising: dividing the per-training pair LNDCG by the C score added over all occurrences of the training pair in a search engine log (See Burges et al., paragraphs 30-31, wherein Burges discloses “discounted cumulative gain (DCG)… the NDCG score is determined by dividing the DCG score by the DCG of the ideal ordering of the scores”); and multiplying the result of the dividing by a click-through rate (See Sun et al., paragraph 7-12; Also see Burges et al., paragraphs 21-23).

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burges et al. (U.S. Patent Publication Application No. 2012/0158710), in view of White et al. (U.S. Patent Application Publications No. 2011/0264673), in view of Kohavi et al. (U.S. Patent Application Publications No. 2013/0282683), in further view of Sun et al. (U.S. Patent Publication Application No. 2007/0255689).
As to claim 16, White et al. as modified, still does not teach the training the algorithm comprising applying a gradient boosting algorithm.
Sun et al. teaches a system and method for indexing web content using click-through features (See abstract), in which he teaches he training the algorithm comprising applying a gradient boosting algorithm (See Sun et al., paragraph 36, wherein “gradient boosting trees” is read on “gradient boosting algorithm;” Also see Burges et al., paragraphs 3-5). 
Lewis et al. as modified and Sun et al. are from the analogous art of document management.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Lewis et al. as modified and Sun et al. to have combined Lewis et al. as modified and Sun et al..  The motivation to combine Lewis et al. as modified and Sun et al. is to provide more relevant query results (See Sun et al., paragraph 6).  Therefore, it would have been obvious to one skilled in the art to combine Lewis et al. as modified and Sun et al..


Response to Arguments
13. 	Applicant's arguments filed on 1/6/2021, with respect to the rejected claims have been fully considered but they are not found to be persuasive:
In response to applicants’ arguments regarding “Applicant submits that the cited art fails to teach the post-processor that generates final results as required by the claims, as amended… While the cited art, including as discussed above, generally discloses combining search results and a ranked list (of URL's), the references do not teach combining and generating the final results as recited in the amended claims. That is, there is no teaching of combining ranking of general search results from a search engine and dynamic deeplinks (to a ranked list of URL's) as is performed by the claimed subject matter,” the arguments have been fully considered but are not found to be persuasive. White et al. in view of Kohavi et al. does discloses “a post-processor generating final search results by combining the ranking of the general search results corresponding to the first raw search result and dynamic deeplinks corresponding to the ranked list of URL's.” Specifically, White as modified discloses that “trails can be used to leverage the post-query behavior of other users to help the current user search more effectively and allow them to make more informed search interaction decisions. The trails can also be used to establish search results and refine search result rankings, select and evaluate deeplinks, and recommend multi-step trails as an alternative to or enhancement for existing search result presentation techniques” (See White et al., paragraphs 20-21). White discloses refining search result ranking in search engines therefore, does in the broadest reasonable interpretation teach “combining the ranking of the general search results corresponding to the first raw search result and dynamic deeplinks corresponding to the ranked list of URL's”. Paragraph 25 of White further discloses “the URLs in the identified trails that are selected for inclusion in the search results are not directly added, but instead are subjected along with the other search results to a re-ranking operation (which can employ the search engine's ranking scheme) and included in the revised search results if ranked high enough.” Therefore, White et al. in view of Kohavi et al. does discloses “a post-processor generating final search results by combining the ranking of the general search results corresponding to the first raw search result and dynamic deeplinks corresponding to the ranked list of URL's,” as written.
In response to applicants’ arguments regarding “The cited art fails to teach generating such a result as discussed above, namely incorporating rankings as indicated by generalized search engine results (e.g., not specifically restricted to relevance of web pages in the deeplinks context) corresponding to the submitted query in generating the final results. That is, notably, the cited art fails to teach a general search engine that generates a plurality of raw search results based on a user query, wherein the plurality of raw search results comprise a first raw search result based at least in part on a ranking of general search results determined by a retrieval and ranking functionality of the general search engine, and then using the ranking of the general search results corresponding to the first raw search result and dynamic deeplinks corresponding to the ranked list of URL 's to generate final results. While the cited art generally discloses generating final results based on a combination operation, the combination operation is not performed the same as nor using the same generated information as recited in the amended claims” the arguments have been fully considered but are not found to be persuasive. AS argued above White et al. in view of Kohavi et al. does discloses “a post-processor generating final search results by combining the ranking of the general search results corresponding to the first raw search result and dynamic deeplinks corresponding to the ranked list of URL's.” Specifically, White as modified discloses that “trails can be used to leverage the post-query behavior of other users to help the current user search more effectively and allow them to make more informed search interaction decisions. The trails can also be used to establish search results and refine search result rankings, select and evaluate deeplinks, and recommend multi-step trails as an alternative to or enhancement for existing search result presentation techniques” (See White et al., paragraphs 20-21). White discloses refining search result ranking in search engines therefore, does in the broadest reasonable interpretation teach “combining the ranking of the general search results corresponding to the first raw search result and dynamic deeplinks corresponding to the ranked list of URL's”. Paragraph 25 of White further discloses “the URLs in the identified trails that are selected for inclusion in the search results are not directly added, but instead are subjected along with the other search results to a re-ranking operation (which can employ the search engine's ranking scheme) and included in the revised search results if ranked high enough.” Therefore, White et al. in view of Kohavi et al. does discloses “a post-processor generating final search results by combining the ranking of the general search results corresponding to the first raw search result and dynamic deeplinks corresponding to the ranked list of URL's,” as written.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicants’ arguments regarding “Applicant submits that any such teaching in the cited art is gleaned only from an impermissible hindsight reconstruction reading of the present specification, and that such a modification would change the principle of operation of the cited art device (and therefore is not obvious),” the arguments have been fully considered but are not found to be persuasive. White teaches the URLs in the identified trails that are selected for inclusion in the search results are not directly added, but instead are subjected along with the other search results to a re-ranking operation (which can employ the search engine's ranking scheme) and included in the revised search results if ranked high enough (See White et al., paragraphs 24-27). Kohavi et al. has been cited to show that at the time of the invention it was known in the art that “a parallel query generator generating a common domain name based on the user query to define a revised user query.” Kohavi teaches “modifying the search query and/or submitting the query again is read on revised user query and wherein “When the top level page at a domain is identified as responsive to a query, a number of pages below the top level page may also be highly ranked. One method for providing links to these multiple pages in a convenient manner is to use a deeplink format” (See Kohavi et al., paragraphs 25-27, 43-46 and 66). White et al. and Kohavi et al. are from the analogous art of enhancing search queries using deeplinks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of White et al. and Kohavi et al. to have combined White et al. and Kohavi et al..  The motivation to combine White et al. and Kohavi et al. is to provide an enhanced experience for the user when searching for the best search results (See Kohavi et al., paragraphs 1-2).  Therefore, it would have been obvious to one skilled in the art to combine White et al. and Kohavi et al..

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






4/24/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164                     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164